DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-6 and 9-10 are objected to because of the following:
Claim 3, lines 1-2, “wherein that it further comprises” is verbose and should be replaced with “further comprising”.
Claim 5, line 4, “having 2, 3, 4, 5 or more separate plugs” is redundant and should be deleted, since such would already be included in “a plurality of plugs”.
Claim 6, lines 3-4, “a display panel is applied to the integrated control unit” should be replaced with “the integrated controller comprises a display panel”.
Claim 9, line 4, “at least one the of…” should be “at least one of the…”; and in line 5, “the” should be added before “UV lamp”.
In each of claim 4 and 10, “NFC” should be replaced with “Near Field Communication (NFC)” and “LoRa” should be replaced with “long range (LoRa)”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.  The claims are indefinite because of the following reasons:  
The following terms lack antecedent basis:  “the pond biofilter material” (claim 1, line 10; did Applicant intend to claim “the biofilter filter material”?); “the motorized cleaning unit” (claim 2, line 4; did Applicant intend to claim “the motorized cleaning device”?); “the pond biofilter control unit” (claim 6; did Applicant intend to claim “the integrated control unit”?); “the inlet flow” (claim 8, line 5, did Applicant intend to claim “an inlet flow”?); and “the pump” (claim 8, line 8; did Applicant intend to claim “one or more pumps”?).
Claim 2, lines 3-4, because of the way the claim is drafted, it is unclear what the clause “which is arranged to be rotatable in the vessel” refers to (the filter material? the motorized cleaning device?); and in lines 6-7 word(s) seem to be missing before “a stirrer”.  Did Applicant intend to claim “the rotatable rod comprising a stirrer”?
Claims 3 and 9, the lines describing the UV lamp unit “arranged to expose a water flow through the pond biofilter unit, an outlet flow thereof to radiation” is verbose, unclear and seems to mis-describe the invention.  As shown in e.g figure 2, the UV lamp unit 16 treats the water that has passed through the biofilter.  Did Applicant intend to claim “arranged to expose water that has flowed through the biofilter to radiation”? 
Claim 5, line 3 line 3, claiming that the box “may
Claim 8, line 2, since pumps have already been claimed in claim 1, “a pump” is indefinite.  Did Applicant intend to claim “the one or more pumps”?
The balance of the claims are also rejected since they suffer the same defects as the claims from which they depend. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2013/093396 A2, hereinafter ‘396, in view Mills et al. (U.S. 4,676,914), hereinafter “Mills and in view of Valatka et al. (U.S. 2018/0192621), hereinafter “Valatka”.

    PNG
    media_image1.png
    518
    453
    media_image1.png
    Greyscale
‘396 teaches a garden pond biofilter unit comprising a biofilter contained in a vessel and having a filter material on which a biofilm of microorganisms is grown, wherein the filter material 2 is a polymeric open pored foam (figure 6B).  He also teaches a diverter valve 13a controlling a water flow to and from the pond 

He doesn’t specify an integrated controller configured to control the biofilter unit including the cleaning cycle, but such is taught by Mills.  Mills teaches an integrated controller E for controlling a pump and valves for backwashing a filter [as in claims 1 and 7].  

It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the controller of Mills to control the operation of the biofilter unit including the cleaning cycle in ‘396, since Mills the benefit of automatic control and also automatically replacing fluid that was discharged through the drain during the filter cleaning process (abstract).

‘396 doesn’t specify plugs for one or more auxiliary devices but such is taught by Valatka.  Valatka teaches an integrated controller including a control hub 102 [0045] including plugs [0055] to receive corresponding plugs on wires 126 connected to auxiliary devices, including pumps, filters, lights, etc. [0047] to control power thereto [0045] [as in claim 1].  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the integrated controller of Valatka in the invention of modified ‘396, since Valatka teaches the benefit of controlling multiple factors that affect the suitability of a pond [0004]. 



As for claims 3 and 9, ‘396 teaches UV treatment of the water flowing through the biofilter.  Upon modification, the integrate control unit would also control operation of the UV lamp.  Exposing the flow after filtering would have been obvious to skilled man to effectively treat the water.

Claims 2 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over ‘396 as modified above and in further view of Paxton (U.S. 9,861,083).  ‘396 teaches manually moving a stirring longitudinal rod during a cleaning cycle but these claims differ from ‘396 in that they require that the longitudinal rod is a motorized part of the cleaning unit.  However, Paxton teaches a rotating cleaning unit rod 90 for open cell foam biofilter media that can be rotated by an electric motor (col. 2, lines 63-65).  It is considered that it would have been obvious to one ordinarily skilled in the art before the effective filing date of the invention to have the motorized stirring longitudinal rod of Paxton in the cleaning unit of the modified ‘396, since such would provide the benefit of automating a manual activity.  Upon modification, all the cleaning steps of claim 8 would have been obvious.  


 
Other Pertinent Art  
Before amending the claims Applicant should also consider the following art:

    PNG
    media_image2.png
    82
    626
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    338
    587
    media_image3.png
    Greyscale

Briscoe teaches a controller 12 including a plug 23 for controlling on/off of power to a pump 22 in response to a timer 20 of the controller 12.

Examiner Suggestions
Applicant should consider amending claim 1 to require both the integrated controller and the at least one or more plugs to be mounted on the vessel that houses the biofilter.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If repeated attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nam Nguyen can be reached on 571-272-1342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERRY K CECIL/Primary Examiner, Art Unit 1778